Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148430                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  HARTFORD EQUITIES, INC., DALE                                                                          David F. Viviano,
  HOPPES, KAREN A. HOPPES, GREGORY                                                                                   Justices
  HUHN, and GEOFFREY HUHN,
             Plaintiffs-Appellees,
  v                                                                SC: 148430
                                                                   COA: 313443
                                                                   Clinton CC: 00-009158-CZ
  COUNTY OF CLINTON,
           Defendant-Appellee,
  and
  DURGA, L.L.C., and KUMAR VEMULAPALLI,
            Respondents-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 26, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2014
           t0421
                                                                              Clerk